DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. US 10515440 B2 (hereinafter “Patent”):
Application
Patent
1. A display apparatus comprising:
a display; and
at least one processor configured to:
acquire a first patch comprising pixel values of pixels located in an outer region of a matrix centering around a specific pixel,
process an input image by applying the first patch to the input image, and
control the display to display the processed image.
1. A display apparatus comprising:
an input interface;
a first storage;
a display; and
a processor configured to:
control the first storage to store a plurality of pixel values corresponding to a predetermined number of lines of an image input through the input interface,
acquire a first patch of a predetermined size by sampling a set of pixel values located in an outer region of a matrix centering around a specific pixel value from among the plurality of pixel values stored in the first storage,
acquire a high-frequency component for the specific pixel value based on the first patch,
process the input image based on the high-frequency component, and
control the display to display the processed image.
11. A processing method of a display apparatus, the method comprising:

acquiring a first patch comprising pixel values of pixels located in an outer region of a matrix centering around a specific pixel;
processing an input image by applying the first patch to the input image; and
displaying the processed image.
11. An image processing method of a display apparatus, the method comprising:

storing a plurality of pixel values corresponding to a predetermined number of lines of an input image;
acquiring a first patch of a predetermined size by sampling a set of pixel values from among the plurality of pixel values, located in an outer region of a matrix centering about a specific pixel value among the stored plurality of pixel values;
acquiring a high-frequency component for the specific pixel value based on the first patch;
processing the image based on the high-frequency component; and
displaying the processed image on a display of the display apparatus.


Although the claims at issue are not identical, they are not patentably distinct from each other. It is clear that all the elements of the application claim 1 are to be found in patent claim 1 (as the application claim 1 fully encompasses patent claim 1). The difference between the application claim 1 and the patent claim 1 lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of the application claim 1. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application claim 1 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent.
Regarding independent claim 11, the same rationale above applies with respect to application independent claim 11 and patent independent claim 11.
The corresponding application dependent claims are also rejected based at least on dependency.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Allowable Subject Matter
Claims 6, 7, 9, 10, 16, 17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The rewritten claims would also have to overcome the cited double patenting rejection.

Regarding claim 6, prior art search did not return prior art references that anticipated or rendered obvious the recited limitations, either alone or in combination within the context of the whole claim: the display apparatus as claimed in claim 3, wherein the processor is further configured to: adjust an average value of high-frequency components included in each of the first patch and the second patch, and acquire the high-frequency image by adding high-frequency components included in the average value-adjusted first patch and high-frequency components included in the average value-adjusted second patch.

	Claim 7 is objected to for depending from claim 6.

Regarding claim 9, prior art search did not return prior art references that anticipated or rendered obvious the recited limitations, either alone or in combination within the context of the whole claim: the display apparatus as claimed in claim 2, wherein the processor is further configured to: acquire the first patch by reordering portions of the pixels located in the outer region of the matrix centering around the specific pixel, and acquire the second patch by reordering portions of the pixels located in the outer region of the matrix centering around the another pixel.

Regarding claim 10, prior art search did not return prior art references that anticipated or rendered obvious the recited limitations, either alone or in combination within the context of the whole claim: The display apparatus as claimed in claim 2, wherein the processor is further configured to: acquire the first patch based on the pixel values of the pixels located in the outer region of the matrix centering around the specific pixel and weights corresponding to the pixel values, and acquire the second patch based on the pixel values of the pixels located in the outer region of the matrix centering around the another pixel and weights corresponding to the pixel values.

	Regarding claim 16, see treatment of claim 6.
	
	Regarding claim 17, see treatment of claim 7

	Regarding claim 19, see treatment of claim 9.

	Regarding claim 20, see treatment of claim 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8, 11-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Salvador et al. (U.S. Pat. App. Pub. No. US 20150023611 A1; hereinafter "Salvador"), and further in view of Kameyama (U.S. Pat. App. Pub. No. US 20120134579 A1).

	Regarding claim 1, Salvador teaches a display apparatus comprising:
a display (Salvador, ¶ [0015], a computer is understood to include at least one display); and
at least one processor configured to (Salvador, ¶ [0015], a computer is understood to include at least one processor):
acquire a first patch comprising pixel values of pixels located in an outer region of a matrix centering around a specific pixel (Salvador, Fig. 2, ¶ [0034], image is divided into small patches Pn,L1 (e.g., 5x5 pixels) (i.e., first patch of 5x5 matrix centering around Pn)),
process an input image by applying the first patch to the input image (Salvador, Fig. 2, ¶ [0033], synthesis of the high-frequency band H1 of a super-resolved (i.e. high resolution) image by extrapolation of the high-frequency information of similar patches at the original resolution scale H0), and

Salvador does not expressly teach, but Kameyama teaches: control the display to display the processed image (Kameyama, Fig. 25, ¶ [0480], display unit).
Salvador and Kameyama (hereinafter "Salvador-Kameyama") are analogous because they are directed at image processing using high-frequency components. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to provide the advantage of a device capable of processing and displaying high quality images. Kameyama, Abstract.

	Regarding claim 2, Salvador-Kameyama teaches the display apparatus as claimed in claim 1, wherein the processor is further configured to:
acquire a second patch comprising pixel values of pixels located in an outer region of a matrix centering around another pixel adjacent to the specific pixel (Salvador, ¶ [0034], The low-frequency band of the high-resolution image L1 is first divided into small adjacent patches Pn,L1 (e.g. 5×5 pixels) with a certain overlap (i.e., second patch)), and
process the input image by applying the first patch and the second patch to the input image (Salvador, Fig. 2, ¶ [0035], the final high-frequency band H1 is obtained after normalizing by the number of patches contributing to each pixel, thus resulting in an average value).

	Regarding claim 3, Salvador-Kameyama teaches the display apparatus as claimed in claim 2, wherein the processor is further configured to:
acquire a high-frequency image by adding high-frequency components included in the first patch and high-frequency components included in the second patch so that a center of the first patch corresponds to the specific pixel and a center of the second patch corresponds to the another pixel (Salvador, ¶ [0033], synthesis of the high-frequency band H1 (i.e., high-frequency image) of a super-resolved image by extrapolation of the high-frequency information (i.e., high-frequency components) of similar patches at the original resolution scale H0), and
process the input image by applying the acquired high-frequency image to the input image (see above).

	Regarding claim 4, Salvador-Kameyama teaches the display apparatus as claimed in claim 3, wherein the high-frequency components included in the first patch and the high-frequency components included in the second patch are added based on average values of high-frequency components (Salvador, ¶ [0035], the final high-frequency band H1 is obtained after normalizing by the number of patches contributing to each pixel, thus resulting in an average value).

	Regarding claim 5, Salvador-Kameyama teaches the display apparatus as claimed in claim 3, wherein the processor is further configured to: acquire the high-frequency image by adding the high-frequency components included in the first patch and the high-frequency components included in the second patch in positions in which the first patch and the second patch are overlapped (Salvador, Fig. 2, ¶ [0034], overlapping patches).

	Regarding claim 8, Salvador-Kameyama teaches the display apparatus as claimed in claim 3, further comprising:
a storage (Salvador, ¶ [0075], storage);
wherein the processor is further configured to:
control the storage to store the high-frequency components included in the first patch (Salvador, ¶ [0075], MemL0, MemL1, MemH0, MemH1 for intermediate storage of at least one of the low-frequency input data structure L0, the low-frequency upscaled data structure L1, the high-frequency input data structure H0 and the high-frequency upscaled data structure H1.), and
control the storage to sequentially store values acquired by adding the high-frequency components included in the first patch and the high-frequency components included in the second patch in positions in which the first patch and the second patch are overlapped (Salvador, ¶ [0075], MemL0, MemL1, MemH0, MemH1 for intermediate storage of at least one of the low-frequency input data structure L0, the low-frequency upscaled data structure L1, the high-frequency input data structure H0 and the high-frequency upscaled data structure H1.).

	Regarding claim 11, see treatment of claim 1.	

	Regarding claim 12, see treatment of claim 2.

	Regarding claim 13, see treatment of claim 3.
	
	Regarding claim 14, see treatment of claim 4.
	
	Regarding claim 15, see treatment of claim 5.
		
	Regarding claim 18, see treatment of claim 8.
		

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU NGUYEN whose telephone number is (571)270-3982. The examiner can normally be reached 9AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VU NGUYEN/Primary Examiner, Art Unit 2619